Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 1 of 15 PageID 713



                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 CHRISTOPHER MARK PARIS, and                                  Case No. 8:19-cv-00423
 OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC                                           Judge William F. Jung
                                                              Magistrate Judge Sean P. Flynn
 Plaintiffs

 v.

 WILLIAM LEVINSON,
 LEVINSON PRODUCTIVITY
 SYSTEM, PC, a Pennsylvania
 Corporation, MARC TIMOTHY
 SMITH, individually, and d/b/a
 CAYMAN BUSINESS SYSTEMS,
 GUBERMAN PMC, a Connecticut
 Corporation, DARYL GUBERMAN,
 an Individual, DONALD LABELLE, an Individual

 Defendants

                                         /

  PLAINTIFF CHRIS PARIS AND OXEBRIDGE QUALITY RESOURCES RESPONSE
  AND MEMORANDUM IN OPPOSITION TO THE MOTIONS TO DISMISS FILED BY
      WILLIAM LEVINSON AND LEVINSON PRODUCTIVITY SYSTEM, PMC

       COMES NOW the Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources

International, LLC, through undersigned counsel, (collectively herein referred to as “Plaintiffs”)

and hereby files this response to the Motions to Dismiss filed by William Levinson and Levinson

Productivity, PC (“Defendants”), and in support thereof states as follows:

                                 PRELIMINARY STATEMENT

         Plaintiff Chris Paris and Oxebridge Quality Resources (hereinafter “Plaintiffs”) submits

 this memorandum of law in opposition to the motion by the Defendants to dismiss the complaint.




                                                  1
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 2 of 15 PageID 714



                              FACTUAL BACKGROUND

  1. The Plaintiffs filed a lawsuit for COUNT I: DEFAMATION/LIBEL, COUNT II:

     TORTIOUS INTERFERENCE WITH A BUSINESS INTEREST, COUNT III:

     COUNT III -- FEDERAL ANTI-CYBERSQUATTING (ANTI-CYBERPIRACY)

     (15U.S.C. § 1125(D)(1)(A)), COUNT IV - TRADEMARK INFRINGEMENT (15

     U.S.C. § 1114), COUNT V FLORIDA UNFAIR COMPETITION, COUNT VI

     MISREPRESENTATION OF COPYRIGHT CLAIMS UNDER THE DIGITAL

     MILLENNIUM COPYRIGHT ACT (“DMCA”) 17 U.S.C. § 512, COUNT VII:

     ABUSE OF PROCESS, COUNT VIII: WIRETAPPING, VIOLATION OF

     FLORIDA STAUTE 934.03, COUNT IX - INTERCEPTION OF ELECTRONIC

     COMMUNICATIONS IN VIOLATION OF THE WIRETAP ACT, 18 U.S.C. §

     2511(1)(A), COUNT X: FOR DISCLOSURE OF INTERCEPTED ELECTRONIC

     COMMUNICATIONS IN VIOLATION OF THE WIRETAP ACT, 18 U.S.C. §

     2511(1)(C), COUNT XI (INVASION OF PRIVACY- INTRUSION UPON

     SECLUSION), and COUNT XII: CIVIL CONSPIRACY.

  2. Since 1999 Plaintiff Chris Paris has run Oxebridge, which offers training for the

     ISO 9000, a family of quality management systems, which helps companies obtain

     certifications necessary for third party audits within particular industries. Paris also

     runs a popular blog and news site related to the ISO 9000.

  3. Paris is also a published author and has published numerous books on the ISO

     standards. Paris has been published in third party journals including Quality

     Systems Update, Japan Today and InfoSec Island, and has been cited in peer-

     reviewed journals such as the British Medical Journal (BMJ) as well has contributed
                                             2
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 3 of 15 PageID 715



      reporting to mainstream reporting outlets such as Marketwatch, for his work related

      to ISO certification industry oversight and reporting.

  4. Levinson Productivity System, PC is merely an alter ego for William Levinson, so

      together the two will be treated interchangeably for purposes of this motion.

  5. Defendants have launched a continuous and systematic attack on Plaintiffs for a

      number of years, consisting of continuous defamatory attacks, trademark

      infringement, and cybersquatting, which avail the Defendants to jurisdiction in

      Florida.

                                      STANDARD OF LAW

       A motion to dismiss is appropriate when it is demonstrated “beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Conley v. Gibson, 355 U.S. 41, 45-46 (1957). For the purpose of the motion to dismiss, the

complaint is construed in the light most favorable to the plaintiff, and all facts alleged by the

plaintiff are accepted as true. Hishon v King & Spaulding, 467 U.S. 69, 73 (1984). Regardless

of the alleged facts, however, a court may dismiss a complaint on a dispositive issue of law.

Marshall County Bd. of Educ. v. Marshall County Gas Dist., 992 F.2d 1171, 1174 (11th Cir.

1993). When considering a motion to dismiss, the court must construe the complaint in the

light most favorable to the plaintiff. Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008).

Additionally, when considering a motion to dismiss the court should consider the plaintiff’s

allegations as true. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).

        As courts throughout Florida have consistently held, Twombly and Iqbal do not change

 the fundamental analysis that a district court engages in when ruling on a motion to dismiss,


                                                 3
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 4 of 15 PageID 716



 i.e., accepting all plausible allegations as true and determining whether the complaint contains,

 a short and plain statement of the claim showing that the pleader is entitled to relief.” Smith v.

 Wm. Wrigley Jr. Co., 663 F.Supp.2d 1336, 1341 n. 3 (S.D. Fla. 2009). The issue for

 consideration on a motion to dismiss is not whether the plaintiff will ultimately prevail, but

 “whether the claimant is entitled to offer evidence to support the claims.” Little v. City of

 North Miami, 805 F.2d 962, 965 (11th Cir. 1986). If a defect can be cured by amendment,

 leave to amend should be freely granted. Forman v. Davis, 371 U.S. 178, 182 (1962); Ferrell

 Law, P.A. v. Crescent Miami Center, LLP, 313 Fed. Appx. 182, 186 (11th Cir. 2008); Fed. R.

 Civ. P. 15(a)(2).

        If for some reason the Court finds merit in Defendants argument, Federal Rule of Civil

 Procedure 15(a) states that leave to be replead should “be freely given when justice so

 requires.” Fed. R. Civ. P. 15(a); Manning v. Utilities Mut. Insur. Co., 254 F.3d 387, 402 (2d

 Cir. 2001) (on motion to dismiss, the interests of justice of Rule 15(a) strongly favor allowing

 a plaintiff to replead). As the Circuit has taught:

           Rule 15(a) of the Federal Rules of Civil Procedure provides that the court should
           grant leave to amend “freely ··· when justice so requires,” and the principle that
           permission to amend to state a claim should be freely granted is likewise applicable
           to dismissals for failure to plead an adequate basis for federal jurisdiction. In
           dismissing a complaint for failure to show jurisdiction, the court should heed the
           admonition of Rule 15 and allow amendment ‘freely’ if it appears at all possible that
           the plaintiff can correct the defect. Thus, in vacating a dismissal with prejudice for,
           inter alia, failure to state a claim and lack of subject matter jurisdiction, we have
           noted that when a motion to dismiss is granted, the usual practice is to grant leave to
           amend the complaint. ··· Although the decision whether to grant leave to amend is
           within the discretion of the district court, refusal to grant leave must be based on a
           valid ground. Where the possibility exists that the defect can be cured and there is no
           prejudice to the defendant, leave to amend at least once should normally be granted
           as a matter of course.

   Oliver Schools, Inc. v. Foley, 930 F.2d 248, 252-253 (2nd Cir. 1991) (citations and internal

                                                  4
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 5 of 15 PageID 717



      quotations omitted).

         In the alternative, if the Court is even considering dismissing on the basis of lack of

      personal jurisdiction, the Plaintiffs would request to take jurisdictional discovery. Precedent

      indicates that jurisdictional discovery is highly favored before resolving Federal Rule of Civil

      Procedure 12(b)(2) motions to dismiss for want of personal jurisdiction. 2007 WL 4287662, *2

      (citing Eaton, 692 F.2d at 731); Majd-Pour v. Georgiana Cmty. Hosp., Inc., 724 F.2d 901, 903

      (11th Cir. 1984) (“[a]lthough the plaintiff bears the burden of proving the courtʹs jurisdiction,

      the plaintiff should be given the opportunity to discover facts that would support his

      allegations of jurisdiction”); Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.

      1997) (a motion to dismiss for lack of personal jurisdiction may require limited discovery so

      that a meaningful ruling can be made); Blanco v. Carigulf Lines, 632 F.2d 656, 657 (5th Cir.

      1980) (dismissal was error where defendants had not responded to plaintiff’s interrogatories).

 I.         DEFENDANTS’ MOTION TO DISMISS BASED UPON LACK OF PERSONAL
                   JURISDICTION PURSUANT TO FED. R. CIV. P. 12(B)(2)

       A. Legal Standard

          In deciding a motion to dismiss for lack of personal jurisdiction under Federal Rule of

 Civil Procedure 12(b)(2), the Court must undertake a two-part analysis. First, it must determine

 whether the Florida long-arm statute provides a basis for personal jurisdiction. See Future

 Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000). If the statute

 is satisfied, the court must inquire as to whether sufficient minimum contacts exist between the

 defendant and Florida so as to satisfy traditional notions of fair play and substantial justice

 under the Due Process Clause of the Fourteenth Amendment. See id.

           A plaintiff seeking to establish personal jurisdiction over a nonresident defendant

                                                    5
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 6 of 15 PageID 718



 “bears the initial burden of alleging in the complaint sufficient facts to make out a prima facie

 case of jurisdiction.” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir.

 2013) (citing United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)). When a

 defendant challenges personal jurisdiction “by submitting affidavit evidence in support of its

 position, the burden traditionally shifts back to the plaintiff to produce evidence supporting

 jurisdiction.” Louis Vuitton, 736 F.3d at 1350 (citing Madara v. Hall, 916 F.2d 1510, 1514

 (11th Cir. 1999)) (See attached Exhibit “A,” Declaration of Chris Paris).

         The burden, however, does not shift back to the plaintiff when “the defendant’s

 affidavits contain only conclusory assertions that the defendant is not subject to jurisdiction.”

 Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir.

 2006). Where a plaintiff’s complaint, supporting affidavits, and documents conflict with a

 defendant’s evidence, the Court must construe all reasonable inferences in favor of the

 plaintiff. Id.

                                         ARGUMENT

         In order to be successful, the Defendants would have to successfully demonstrate that

 (1) there is no statutory basis for exercising personal jurisdiction pursuant to Florida’s long-

 arm statute, Fla. Stat. § 48.193, and (2) exercising jurisdiction over this action would not

 comport with the Due Process Clause of the Fourteenth Amendment. First, we will address the

 jurisdictional issue.

     B. Florida’s Long-Arm Statute, in relevant part reads:

 Florida Statute § 48.193. Acts subjecting person to jurisdiction of courts of state

   (1) Any person, whether or not a citizen or resident of this state, who personally or
 through an agent does any of the acts enumerated in this subsection thereby submits himself
 or herself and, if he or she is a natural person, his or her personal representative to the
                                                 6
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 7 of 15 PageID 719



 jurisdiction of the courts of this state for any cause of action arising from the doing of any of
 the following acts:
      (a) Operating, conducting, engaging in, or carrying on a business or business
 venture in this state or having an office or agency in this state.
       (b) Committing a tortious act within this state.
      (c) Causing injury to persons or property within this state arising out of an act or
 omission by the defendant outside this state, if, at or about the time of the injury, either:
     (2) A defendant who is engaged in substantial and not isolated activity within this state,
 whether such activity is wholly interstate, intrastate, or otherwise, is subject to the jurisdiction
 of the courts of this state, whether or not the claim arises from that activity.

       Under Florida’s long-arm statute, Fla. Stat. § 48.193, a non-resident defendant can be

 subject to personal jurisdiction in two ways. Atmos Nation LLC v. Alibaba Grp. Holding, LLC,

 Case No. 0:15-cv-62104, 2016 WL 1028332, at *2 (S.D. Fla. Mar. 15, 2016). First, a Florida

 court can exercise general personal jurisdiction – that is, jurisdiction over any claims against a

 defendant, whether or not they involve the defendant’s activities in Florida – if the defendant

 engages in “substantial and not isolated activity” in Florida. Id. (citing Schulman v. Inst. for

 Shipboard Educ., 624 F. App’x 1002, 1005 (11th Cir. 2015)). Second, a Florida court can

 exercise specific personal jurisdiction – that is, jurisdiction over suits that arise out of or relate

 to a defendant’s contacts with Florida – if the claim asserted against the defendant arises from

 the defendant’s contacts with Florida, and those contacts fall within one of the nine categories

 enumerated in section 48.193(1)(a). Id.

         In Internet Solutions, the Florida Supreme Court held, upon the Eleventh Circuit Court

 of Appeals certifying a question to the Florida Supreme Court, that an out-of-state website

 operator was subject to personal jurisdiction under section 48.193(1) for defamatory materials

 that were posted on Defendants’ website. Id. at 1215. The Florida Supreme Court stated:

                 We conclude that allegedly defamatory material about a Florida resident
                 placed on the Web and accessible in Florida constitutes an “electronic
                                                  7
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 8 of 15 PageID 720



                 communication into Florida” when the material is accessed (or
                 “published”) in Florida. In the context of the World Wide Web, given
                 its pervasiveness, an alleged tortfeasor who posts allegedly defamatory
                 material on a website has intentionally made the material almost
                 instantly available everywhere the material is accessible. By posting
                 allegedly defamatory material on the Web about a Florida resident, the
                 poster has directed the communication about a Florida resident to
                 readers worldwide, including potential readers within Florida. When the
                 posting is then accessed by a third party in Florida, the material has
                 been “published” in Florida and the poster has communicated the
                 material “into” Florida, thereby committing the tortious act of
                 defamation within Florida.

  Internet Solutions Corp. v. Marshall, 39 So. 3d 1201 (Fla. 2010), at 1214-15 (emphasis added).

       The Florida cases that address personal jurisdiction in the context of the Internet

often cite to the Florida Supreme Court case of Wendt v. Horowitz, 822 So. 2d 1252 (Fla.

2002), as a starting point for analysis. In Wendt, the Florida Supreme Court provided that “in

order to commit a tortious act in Florida, a defendant’s physical presence is not

required.” The Wendt court further expressly held that “telephonic, electronic, or written

communications into Florida may form the basis of personal jurisdiction under section

48.193(1)(b), if the alleged cause of action arises from the communications.” Similarly,

Florida courts have held that emails into Florida give rise to personal jurisdiction under F.S.

§48.193(1)(b). Likewise, allegedly defamatory comments posted in an Internet chat room

accessed by Florida residents also can give rise to personal jurisdiction in a defamation

action.48 In Internet Solutions Corporation v. Marshall, 39 So. 3d 1201 (Fla. 2010), the Florida

Supreme Court stated that “relevant case law reveals that courts interpreting Florida law in

the context of the Web have applied differing approaches.” In Zippo Mfg. Co. v. Zippo DOT

Com, 952 F. Supp. 1119, 1124 (W.D. Pa. 1997), the court held that the 3,000 internet users within

the forum state who subscribed to the defendant’s website services satisfied the test for personal
                                                 8
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 9 of 15 PageID 721



jurisdiction. Zippo, 952 F. Supp. at 1125-1126.

        The Defendants availed themselves to jurisdiction in Florida by violating the Florida

  Long Arm Statute pursuant to section 48.193(1)(f)(1) and 48.193(1)(a)(2), Florida Statutes, by

  committing tortious acts directed at the Plaintiffs and Causing injury to Plaintiffs within this

  state arising out of an act or omission by the defendant outside this state while engaged in

  solicitation or service activities within this state. Levinson has many ties with Florida and has

  misrepresented his relationship with the state in his signed Affidavit of William Levinson, In

  Support of Motion to Dismiss for Lack of Personal Jurisdiction (Docket 25-2) before this Court

  (See attached Exhibit “A” Declaration of Chris Paris Decl. ¶ 5). Levinson has systematic and

  continuous contacts with Florida. He has received pecuniary benefits by virtue of his contacts

  with Florida. Decl. ¶ 6. The purpose of Levinson doing seminars or speeches in Florida is

  commercial in nature. Decl. ¶ 9. Levinson then wrote an article specifically about his

  appearance at the Orlando AQI event for the May 2016 edition of Quality Digest magazine. In

  that article, Levinson discussed his appearance at the Orlando event, calling it a “professional

  conference” and “networking opportunity. Decl. ¶ 11.

        In a March 2017 website page entitled “Oxebridge Promotes Illegal Tax Deductions,”

  Levinson promoted four separate events in Florida related to ISO 9001 and AS9100 training,

  specifically to harm the attendance of a seminar of Paris on a subject which Paris conducting in

  Cocoa Beach at that time, called an Oxebridge “Braindump.” In those publications, Levinson

  wrote, “All these reputable alternatives to the “Braindump Course” on AS9100 Revision D are

  internationally recognized and, unlike this individual, do not encourage their customers to take

  illegal tax deductions.” Decl. ¶ 17. In addition, to this being part of a systematic and continuous


                                                  9
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 10 of 15 PageID 722



  business presence in Florida, it is tortious in nature. It is defamatory content that targeted a

  Florida Resident. This certainly meets the standard set in The Wendt court further expressly

  held that “telephonic, electronic, or written communications into Florida may form the basis of

  personal jurisdiction under section 48.193(1)(b), if the alleged cause of action arises from the

  communications.” The complaint outlines numerous instances in which the libelous writings of

  Levinson caused harm and targeted Paris, a Florida Resident. In promoting those events,

  Levinson made false claims about causing reputational injury and harm defaming me

  specifically to Florida based clients who may have attended the Cocoa Beach event. Decl. ¶ 18.

  Levinson targeted specific clients of the Plaintiffs’ with an email campaign intended to cause

  me to lose Florida clients. Over the course of approximately six months in 2017, Levinson

  targeted multiple Oxebridge clients located in Florida for his email campaign, including:

               •   TechSource Florida – Altamonte Springs FL

               •   Puch Manufacturing, Orlando FL

               •   Magnus Hi-Tech, Melbourne FL

               •   Allied Engineering, Deltona FL

               •   IGT/Gtech, Lakeland FL

               •   Euroavionics USA, Sarasota FL Decl. ¶ 19.

             Those emails included defamatory statements made about Paris and

Oxebridge, including repeated false accusations of crimes such as copyright

infringement. Those emails included defamatory statements made about Paris and

Oxebridge, including repeated false accusations of crimes such as copyright

infringement. Decl. ¶ 20. In an official “pre-suit notice” sent to Paris on November 13,

                                                  10
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 11 of 15 PageID 723



2017, Levinson explained his rationale for the email campaign, writing, “I needed you to

have fewer O-fans,” presumably “O-fans” refers to Oxebridge clients Decl. ¶ 21.

Levinson then contacted a reporter for the Florida blog “St. Petersblog” and convinced

them to run an article entitled “Conservative Businessman Accuses Tampa Rival of

Faking Liberal Outrage to Steal Business.” Decl. ¶ 23. This article contained many

falsehoods and denied Paris the opportunity to defend himself, while purposely availing

itself of an audience in Florida. Decl. ¶ 23. Levinson wrote on multiple occasions, on his

various anti-Oxebridge defamation sites including Osteinfo.net, that he had repeatedly

contacted Florida police about Paris, even going so far as to reference Paris’ family. Decl.

¶ 24.

             On January 19, 2018, Paris initiated a complaint with the World Intellectual

Property Organization (”WIPO”) Arbitration and Mediation Center, alleging that

Levinson’s registering of the Oxebridge.biz domain was done in bad faith and infringed

on Paris trademark and intellectual property. Complaint ¶ 66. In a February 22, 2018

decision, WIPO found that (i) the disputed domain name is identical or confusingly

similar to a trademark or service mark in which the complainant has rights; and (ii) the

respondent has no rights or legitimate interests in respect of the disputed domain name;

and (iii) the disputed domain name has been registered and is being used in bad faith.

Compl. ¶ 68. WIPO went on to note that “The Panel finds it inconsistent with good faith,

within the meaning of the Policy, to use a domain name misleadingly similar to a

competitor's trademark for a website largely devoted to disparaging the competitor's

business.” Compl. ¶ 70. Furthermore, throughout January and February of 2017,

Levinson tweeted multiple tweets on his Twitter account @levinson_bill falsely claiming
                                               11
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 12 of 15 PageID 724



that Oxebridge is an “bankrupt empty storefront,” then posting links to the personal

bankruptcy filings of Paris which included personally identifiable information, including

his address, names of relatives, contact information and financial disclosures; the

statements libelous in that Oxebridge has never filed bankruptcy. Compl. ¶ 80. In

summary, there is no question that both the systematic and continuous contacts of

Levinson in Florida and the multiple tortious acts targeting a Florida Resident, subject the

Defendants to the Florida Long Arm Statute.

          Due Process Clause of Fourteenth Amendment

       Since it is clear that the conduct of the Defendants subjects them to Florida’s long-arm

statute, the Court must next consider whether the exercise of personal jurisdiction over

Defendants in this case would offend the Due Process Clause of the Fourteenth Amendment.

“The exercise of personal jurisdiction comports with due process if the non-resident defendant

has established ‘certain minimum contacts with the forum such that the maintenance of the suit

does not offend traditional notions of fairly play and substantial justice.’” Fraser v. Smith, 594

F.3d 842, 846 (11th Cir. 2010). With respect to the due process inquiry, the Eleventh Circuit

Court of Appeals has set forth a three-part test to determine whether an exercise of specific

personal jurisdiction comports with due process. Louis Vuitton, 736 F.3d at 1355. Under this test,

the Court must examine:

                 (1) Whether the plaintiff’s claims “arise out of or relate to” at least one
                 of the defendant’s contacts with the forum; (2) whether the nonresident
                 defendant “purposefully availed” himself of the privilege of conducting
                 activities within the forum state, thus invoking the benefit of the forum
                 state’s laws; and (3) whether the exercise of personal jurisdiction
                 comports with “traditional notions of fair play and substantial justice.”

  Id. The plaintiff bears the burden of establishing the first two prongs, and if the plaintiff does

                                                  12
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 13 of 15 PageID 725



  so, “a defendant must make a ‘compelling case’ that the exercise of jurisdiction would violate

  traditional notions of fair play and substantial justice.” Id. (citing Diamond Crystal Brands,

  Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1267 (11th Cir. 2010)).

        Accordingly, it is clear that 1) the plaintiffs’ claims “arise out of or relate to” at least one

  of the defendants’ contacts with the forum; (2) and the nonresident defendants “purposefully

  availed” themselves of the privilege of conducting activities within the forum state, thus

  invoking the benefit of the forum state’s laws. Clearly, the third prong is also met even though

  the Plaintiffs do not bear the burden of proving that the exercise of personal jurisdiction

  comports with “traditional notions of fair play and substantial justice.” All the claims against

  Levinson unquestionably arise from contacts with Florida and his multiple tortious acts, as

  even WIPO found he was committing trademark infringement and cybersquatting, which

  targeted a Florida Resident. Levinson simply didn’t care if he was infringing on a registered

  trademark for the purpose of disparaging and defaming his competition. By submitting an

  affidavit that largely lacks candor Levinson has demonstrated that he has no respect for the

  judicial process. The substantial and continuous contacts in Florida, as well as the tortious acts

  targeting a Florida Resident, purposely avail Levinson the privilege of conducting activities

  within Florida, thus invoking the state’s laws.

        Furthermore, Levinson already has legal counsel and initiated a lawsuit in Florida. Decl.

  ¶ 25. He cannot simultaneously represent that he will somehow be burdened by having to

  defend a suit in Florida. However, the state lawsuit he filed, case number 17-CA-003804, does

  not incorporate all the federal crimes for which this Court is the proper venue, or does it

  incapsulate the civil conspiracy, which Levinson has partook in order to defame the Plaintiffs.


                                                    13
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 14 of 15 PageID 726



  In addition, Levinson also runs an interactive website and even sells products in Florida. Decl.

  ¶ 26, ¶ 27.

        In conclusion, Levinson makes money off conducting seminars and selling products in

  Florida; he disparaged and defamed a Florida Resident on websites accessed by Florida

  Residents; and he infringed on trademarks of a Florida Resident for which he was sanctioned

  by WIPO. He simply cannot assert in good faith that he hasn’t “purposefully availed” himself

  of the privilege of conducting activities within the forum state, thus invoking the benefit of the

  forum state’s laws. He even stated, “I needed you to have fewer O-fans,” presumably “O-fans”

  refers to the malicious by which he intends to make the Plaintiffs suffer. Accordingly,

  subjecting the Defendants to suit in Florida comports with the “traditional notions of fair play

  and substantial justice.”

        WHEREFORE, the Plaintiffs pray that the Court denies the Motion to Dismiss filed by

 Defendants, and orders 10 days to file a responsive pleading, and any other relief which the

 Court deems appropriate.




                                                 14
Case 8:19-cv-00423-WFJ-SPF Document 37 Filed 05/10/19 Page 15 of 15 PageID 727



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and complete copy of this document was
 electronically filed with the clerk of courts in Middle District of Florida on the 10th day of
 May 2019.

                                               Respectfully submitted,

                                               Shrayer Law Firm, LLC.
                                               912 South Andrews Avenue
                                               Fort Lauderdale, FL 33316
                                               Tel. (954) 601-3732
                                               Email: ghs@shrayerlaw.com


                                               /s/Glen H. Shrayer

                                                Glen H. Shrayer, Esq.
                                                Fl Bar No. 57253




                                                  15
